Title: To Thomas Jefferson from Robert Gamble, 15 October 1805
From: Gamble, Robert
To: Jefferson, Thomas


                  
                     Sir
                     
                     Richmond Ocbr. 15th. 1805
                  
                  Your letter dated at Monticello the 28h. ulto. I only got by last mail—The statement therein, shewing a balance due you from the estate of Colo. Thomas Bell of 17£—12. 10—accords with the list of debts taken from his Books.—I intended enclosing you a Bank—or post note to cover it—but an arrangement by the directors precludes any being issued for less than 100 Dollars—Consequently as per receipt here in I paid the 58 Dollars & 80 cents to Messrs. Gibson & Jefferson of this place. with whom they say you have money transactions & will of course account with you for the same.
                  From the extreme dilatoriness in the Courts—little progress has yet been made in Collections—& where Judgments have been got—. appeals & injunctions &c are obtained by the defendants on the most frivolous pretexts—and from the most Minute examination into Matters—there will be a difficiency of assetts—to cover the claims on the Estate—the Western Lands are so involved with interferences believed to have prior rights, the Legatees will scarcely find it worth Expense & trouble to investigate & obtain titles, if practicable—.Accounts from 1/6 to 30/. amounting to near 1000£s. are against negroes. & other creatures scattered over the Country—Dead & Insolvent & totally lost—I shall as a creditor be a sufferer—your mentioning the balance due you being for Nails—as Cash—has induced me to discharge the principal—and recollecting the great affection my deceased relative had for you, & the esteem you held him in—occasions my intruding on your time, with a sketch or narrative of his affairs. I should otherwise have deemed irrelavent & improper as an Executor.
                  With regard, I remain your mo. obt & mo. hum St.
                  
                     Ro. Gamble
                     
                  
               